Mr. Justice Waul delivered the opinion of the Court. The appellant filed his bill in chancery seeking to set aside as fraudulent a certain conveyance of real estate. He held a judgment against the grantors upon which there was an execution returned nulla bona, and it was averred that said conveyance was voluntary and for the purpose of putting the property beyond the reach of the appellant in any legal proceedings that he might institute to enforce payment of his demand. The decree dismissed the bill and hence this appeal. .Various questions are discussed in the briefs, but it is unnecessary to consider any except the principal issue as to the consideration of the conveyance. If the testimony of the grantors and the grantee can be accepted as credible, the consideration was sufficient to support the conveyance. It must be conceded there are many circumstances which seem to impeach the transaction, and that perhaps a decree to that effect might be supported by the proof taken as a whole, yet after fully considering all that counsel have urged, and after an examination of all the testimony as contained in the abstract, we find it difficult to demonstrate that the conclusion reached by the chancellor is incorrect. We are rather inclined to think it is supported by the better view of the testimony, and have therefore concluded that the decree should be affirmed. Nothing is to be gained by a statement and discussion of the testimony. A faithful attempt in that direction would require more time and space than we think necessary to devote thereto; hence we merely state the result to which we have been led. Decree affirmed.